Citation Nr: 1119846	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  10-01 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 20 percent for service-connected lumbosacral strain.

3.  Entitlement to an evaluation in excess of 10 percent for service-connected residuals of left ankle strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to January 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the Veteran's claims.  During the pendency of this appeal, the Cleveland, Ohio, RO assumed the role of the agency of original jurisdiction.

The Veteran testified before the undersigned Veterans Law Judge at a December 2010 hearing conducted via videoconference.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that these claims must be remanded for further evidentiary development.

SSA records

A review of the record indicates that the Veteran applied for Social Security Administration (SSA) disability benefits.  See a VA treatment record dated in April 1998.  A copy of the Veteran's SSA disability determination and the medical records associated with that claim, if available, should be obtained for an adequate determination of the issue on appeal.  SSA decisions are not controlling for VA purposes, but they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist in gathering such records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992).  Where SSA disability benefits have been granted, a remand to obtain SSA records is required.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records.").  

VA treatment records

During the above-referenced videoconference hearing in December 2010, the Veteran discussed the severity of her PTSD, back disability, and left ankle disability.  She also indicated that she currently undergoes treatment for these disabilities.  See the December 2010 Board hearing transcript, pgs. 5, 15-16, 19.  The Board notes that the claims folder is negative for any VA treatment records after March 2010.

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.


Lumbar spine and Left Ankle Disabilities

The Veteran was last afforded VA examinations in November 2009 as to her service-connected lumbar spine and left ankle disabilities.  The Veteran essentially contends that these service-connected disabilities have since increased in severity.  See the December 2010 Board hearing transcript, pgs. 13-19.  With respect to the lumbar spine disability, the Veteran asserts that since her last VA examination, the pain has worsened and she has greater difficulty walking up and down stairs, dressing, and performing daily activities and recreation.  Id. at pgs. 14-15.  With regard to the left ankle disability, the Veteran contends that since her last VA examination, the pain has increased specifically in cold weather and she has greater difficulty walking and turning her ankle in different directions.  Id. at page 19.   

Accordingly, the Board finds that contemporaneous VA examinations are warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse]; see also Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination].

Accordingly, the case is REMANDED for the following action:

1. Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. The RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Specifically, the RO should request VA treatment records after March 2010 pertaining to the Veteran's PTSD, lumbar spine, and left ankle disabilities.  All attempts to secure this evidence must be documented in the claims folder by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

3. The RO should schedule the Veteran for 
VA examinations to determine the current severity of her service-connected lumbar spine and left ankle disabilities. 

The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the record should indicate that such a review was accomplished.  All indicated tests, including range of motion testing of the thoracolumbar spine and left ankle, should be performed and the findings (including all orthopedic and neurologic manifestations) should be reported in detail.  

Orthopedic Manifestations
The examiner should provide specific findings as to the range of motion of the thoracolumbar spine and left ankle.  Any pain during range of motion testing should be noted, and the examiner should accurately measure and report where any recorded pain begins and ends when measuring range of motion.  

The examiner should also note whether there is any objective evidence of weakness, excess fatigability, and/or incoordination associated with the Veteran's disabilities.  If observed, the examiner should specifically comment on whether the Veteran's range of motion is affected, and if possible, provide the additional loss of motion in degrees.  

The examiner should also state whether there is any abnormality of the thoracolumbar spine or left ankle, including evidence of ankylosis.

Neurologic Manifestations
After considering the Veteran's documented medical history, the examiner should identify all impairments associated with the Veteran's service-connected lumbar spine disability including any associated neurological impairment or bladder, bowel, or sexual dysfunction.

With regard to any neurological disability resulting from the service-connected lumbar spine disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by the service-connected disability.  The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."

4. After undertaking any other development deemed appropriate, the RO should consider the issues on appeal in light of all information or evidence received.  If any benefit sought is not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


